DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election, without traverse, of Species D.I of which claims read upon 1-10 in the “Response to Election / Restriction Filed - 10/10/2022”, is acknowledged 
This office action considers claims 1-18 pending for prosecution, of which, non-elected claims 11-18 are withdrawn, and elected claims 1-10 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (300; Fig 2; [0047]) = (element 300; Figure No. 2; Paragraph No. [0047]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-4, 7 and 9-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eguchi; Yoshikazu (US 20160025901 A1; hereinafter Eguchi).
1. Eguchi teaches a MEMS chip structure (100), comprising (see the entire document, Figs 3-5 along with Fig 1-2, 6-10, specifically, as cited below):

    PNG
    media_image1.png
    449
    870
    media_image1.png
    Greyscale

Eguchi Figure 2                                                        Eguchi Figure 3
a substrate (300; Figs 2-3; [0047]), 
a side wall (310) having an annular structure (Fig 3), 
a dielectric plate (500), 
a MEMS micromirror array (102; [0047]: matrix; [0005] plurality of micro mirrors are arrayed in a matrix shape) comprising a plurality of grooves (surrounding micromirror 102) and a plurality of MEMS micromirrors (102; [0047]: matrix) and located above the substrate (310), wherein the plurality of MEMS micromirrors are in a one-to-one correspondence with the plurality of grooves, and the plurality of MEMS micromirrors (102) are located in the corresponding plurality of grooves or above the corresponding plurality of grooves (depicted in Figs 3-5), and 
a grid array (Fig 2) located above the MEMS micromirror array (102), and a lower surface of the grid array is connected to upper surfaces of side walls of at least some of the plurality of grooves (surrounding micromirror 102), 
wherein: 
the substrate (300) covers an opening on one side of the side wall (310), the dielectric plate (500; [0047, 0055-0057] of Glass/ silicon oxide) covers an opening on the other side of the side wall (among 310s and 500), and the side wall, the substrate, and the dielectric plate form a hollow structure; and 
the MEMS micromirror array and the grid array are located inside the hollow structure (Fig 2).
2. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein an upper surface of the grid array is connected (construed from [0047]: so as to surround the components) to the dielectric plate (500 as depicted in Figs 2-3).
3. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein a height of the grid array is not less than 1/10 (Fig 3) of a distance from an upper surface of a side wall of any of the plurality of grooves to the dielectric plate.
4. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein (fig 3) a distance from an upper surface of the grid array to the substrate is not less than a farthest distance from any of the plurality of MEMS micromirrors to the substrate.
7. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein the dielectric plate has a light transmission characteristic ([0056]).
9. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein the MEMS chip structure further comprises a thin film layer (521; [0059]) located inside the hollow structure and between the lower surface of the grid array and upper surfaces of side walls of the plurality of grooves, and wherein a heat conductivity of the thin film layer is greater than a heat conductivity of the grid array.
10. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein a material of the grid array comprises any one of silicon, glass, resin, or metal ([0055-0057]), and wherein the grid array is produced by using a semiconductor etching process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi; Yoshikazu (US 20160025901 A1; hereinafter Eguchi) in view of Staker, Bryan P. et al., (US 20040071393 A1; hereinafter Staker).
5. Eguchi as applied to the MEMS chip structure according to claim 1, further teaches, wherein (Figs 2-5) the grid array comprises a plurality of grid units, and (see below for “each grid unit is of an annular structure”), wherein the plurality of grid units are in a one-to-one correspondence with the plurality of grooves, and a width of a frame of each grid unit is not greater than a width of a side wall of a corresponding groove.
But, as indicated above, Eguchi is silent on “each grid unit is of an annular structure.  
However, in the analogous art, Staker teaches a Three-dimensional Optical Switch With Annular Input-output Ports (Title), wherein (Figs 2-3; [0023) “each grid unit is of an annular structure as disclosed as he output micromirror subset 61 may be enclosed within the annular array of the input micromirror subset 59.

    PNG
    media_image2.png
    427
    1084
    media_image2.png
    Greyscale

Staker Figures 2-3
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to configure the Eguchi’s grid unit as annular structure as taught by Staker , since this configuration, at least, sets micromirror array wherein the maximum tilt angle for a two-dimensional locus of tilt angles of the micromirror set is circular (Staker [0014]).-6-
6.The combination of (Eguchi and Staker) as applied to the MEMS chip structure according to claim 5, further teaches, wherein (Eguchi in view of Staker Fig 3) a line connecting a geometric center of each grid unit and a geometric center of the corresponding groove is perpendicular to a bottom surface of the corresponding groove.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eguchi; Yoshikazu (US 20160025901 A1; hereinafter Eguchi) in view of Malone; Joshua (US 20060014312 A1; hereinafter Malone).
8. Eguchi as applied to the MEMS chip structure according to claim 1, does not expressly disclose, wherein the MEMS chip structure (100) further comprises a solder ball layer, and the solder ball layer is located inside the hollow structure and between the substrate and the MEMS micromirror array.
However, in an identical structure in analogous art, Malone teaches a micro electromechanical systems (MEMS) assemblies ([0001]), wherein (Fig 3; [0029]) MEMS chip structure (300) further comprises a solder ball layer (335), and the solder ball layer is located inside the hollow structure and between the substrate and the MEMS micromirror array.

    PNG
    media_image3.png
    202
    571
    media_image3.png
    Greyscale

Malone Figure 3                                       
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to incorporate Malone’s solder ball layer (335) into Eguchi MEMS chip structure, since this inclusion, at least, will facilitate an opening 340 into the assembly substrate 305 for the purpose of stripping the protective layer 320 from the MEMS array 310 (Malone [0029]) allowing it to function as intended, without the risk of contamination or other type of damage to the MEMS array 310 typically present during conventional manufacturing processes.-6-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
November 23, 2022